PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On November 10, 2000, claimant was driving on Route 60 in the Spring Hill area of South Charleston, Kanawha County, when her vehicle, a 1993 Mitsubishi Eclipse, stiuck a depressed area in the roadway where a storm drain was sunk below the road surface. When her vehicle went into the sunken area, it damaged a tire and a wheel, both of which had to be replaced.
2. Respondent is responsible for the maintenance of Route 60 in Kanawha County and respondent failed to maintain properly this area of the highway on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $200.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 60 in Kanawha County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
*127Accordingly, the Court is of the opinion to and does make an award in the amount of $200.00.
Award of $200.00.